Citation Nr: 9910779	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  93-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a left leg 
varicose vein disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980.

This appeal arises before the Board of Veteran's Appeals 
(Board) from an October 1991 rating decision of the 
Montgomery, Alabama, Regional Office (RO), whereby an 
increased evaluation for a left leg varicose vein disability 
was denied.

A hearing was held before the undersigned Member of the Board 
sitting at Montgomery, Alabama, on November 19, 1998.  

The Board notes that the veteran has also claimed that he 
manifests a right leg varicose vein disorder.  However, as 
his claim does not appear to be perfected as to this issue, 
it is not properly before the Board for review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a left leg 
varicose vein disorder has been developed.

2.  A left leg varicose vein disorder is manifested by leg 
pain, persistent edema, and discoloration, with intermittent 
ulceration.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for a left leg 
varicose vein disability are met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, Diagnostic Code 7120 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran was awarded service connection for a left leg 
varicose vein disability in a rating action dated July 1984, 
after the RO noted that the veteran's service medical records 
showed that he manifested a left varicose vein disorder 
during service.  The RO assigned a 10 percent evaluation.  
The veteran subsequently submitted claims for an increased 
rating.  The RO denied those claims, and the veteran 
subsequently perfected an appeal to the rating action dated 
December 1991, instituting the present action.  This matter 
was previously before the Board in February 1994, September 
1996, and October 1998, but was remanded for due process and 
evidentiary development.  

The veteran contends that his left leg varicose vein disorder 
is more severe than currently evaluated.  He specifically 
contends that he manifests leg pain, constant swelling, 
discoloration, blood clots, ulceration, and a skin condition 
productive of dryness, heat, flaking of the skin, and hair 
loss, due to his disability.  He also contends that he is 
unable to wear support hose due to the severity of the 
swelling of his left leg.  

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment 

of earning capacity, 38 U.S.C. § 1155 (West 1991 & Supp. 
1998), and utilize separate diagnostic codes to identify the 
various disabilities. 38 C.F.R. Part 4 (1998).  A varicose 
vein disorder is contemplated by Diagnostic Code 7120.

In addition, for appellate purposes, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The rating criteria concerning diseases of the arteries and 
veins were changed on January 12, 1998.  Prior to that date, 
a 10 percent rating for a varicose vein disorder contemplated 
a moderate disorder, with varicosities of superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion.  A mild or asymptomatic disorder was evaluated as 
zero percent disabling.  A note following this rating states 
that severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be rated 
as moderately severe.  An evaluation greater than 10 percent 
was contemplated by a moderately severe disorder, involving 
the superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, and no involvement of the deep 
circulation.  A moderately severe disorder that is unilateral 
in nature was evaluated as 20 percent disabling.  A severe 
disorder, involving the superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging over 
two centimeters in diameter, with marked distortion and 
sacculation, edema, and episodes of ulceration, but no 
involvement of the deep circulation was evaluated as 40 
percent disabling for a unilateral disorder.  Finally, a 
pronounced disorder contemplated the findings of the severe 
disorder with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, as 50 percent disabling for a 
unilateral disorder.  


The ratings in effect since January 12, 1998 contemplate a 
disorder manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, as 10 percent disabling.  A 20 percent 
evaluation is contemplated by persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
contemplated by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating contemplates persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is assigned where the 
following findings are attributed to the effects of varicose 
veins:  massive board like edema with constant pain at rest.  

The evidence consists of VA rating examinations dated May 
1984, August 1994, and June 1998; private medical records 
dated June 1995 and December 1997; outpatient treatment 
records from 1987 to 1994; and the veteran's hearing 
transcript, dated November 1998.

The report of the veteran's VA examination dated May 1984 
reveals a diagnosis of "large varicose veins upper 
[illegible] aspect of left leg." In addition, an August 1994 
VA rating examination shows that he has large varicose veins 
in his left lower extremity at the lower ankle with 
discoloration, that both extremities are warm to palpation 
and slightly tender, and that there was also a large right 
varicose vein anterior and posterior to his calf. 

The veteran's outpatient records show that he was repeatedly 
treated between 1987 to 1994 for his varicose vein 
disability.  

The medical evidence also shows that a statement was 
submitted on behalf of the veteran, dated June 1995, showing 
that he had "painful bilateral varicose veins of at least 
five years duration", that he had previous surgery at VA two 
years ago, and that he had a left varicose vein excision.  
The findings on objective examination were reportedly "2+ 
carotid bruits, 2+ radial, 2+ femoral, 2+ pedal pulses 
bilateral, prominent "GSV"s bilaterally and "protuberant 
varcosities over medial legs bilaterally without 
ulceration."  The examiner also found that the veteran was 
"disabled due to painful varicosities which prevent 
prolonged standing."  

Private medical records, also dated June 1995, show that the 
veteran was initially evaluated with painful varicose veins, 
bilaterally, which are more prominent on the left side, but 
were worsening on the right.  That report also notes that the 
veteran had excision of varicose vein clusters on the left.  
On peripheral vascular examination, he had 2+ carotids 
bilaterally without bruits, 2+ radial pulses, 2+ femoral 
pulses and palpable pedal pulses bilaterally.  He was noted 
to have a palpable greater saphenous vein bilaterally with 
prominent protuberant varicose veins along the medial calf on 
both the right and left leg, with the left leg appearing 
worse than the right.  No ulcerations or skin breakdown was 
present.  The recommendation was that the veteran has a vein 
stripping procedure on both legs, the left leg initially on 
July 11, 1995, followed three weeks later by the right leg.  
Subsequent records show only that a right leg vein stripping 
procedure was performed on July 10, 1995.  Although the 
veteran was asked to provide additional reports concerning 
his service-connected left leg, he did not submit information 
showing that a left leg stripping procedure was completed as 
anticipated.  

A hospital report dated December 1997 shows that the veteran 
presented with complaints of edema of the lower extremities.  
On physical examination, the examiner noted that he had "1+ 
pretibial edema".  The pertinent interim diagnoses was 
varicose veins with three operative procedures on the veins, 
two, seven, and four years ago; and edema of both legs 
secondary to varicose veins.  The examiner further commented: 
"We wanted to get the edema in the legs decreased enough to 
... the point that he can wear support hose to prevent the 
return of the edema."  

A second hospital report of the same date notes, on 
examination, that there was "2+ pitting edema to the thighs 
but no cords."  

The veteran's VA rating examination, dated February 1998, 
revealed that large varicose veins were present in the left 
lower extremity from just above the left knee, 
posterolateraly placed to the mid tibial area.  Most were 
laterally placed, and some were 12 to 14 mm in diameter.  
There was a trace of edema in the right lower extremity and 
1-2+ pitting edema in the left lower extremity.  There was 
moderate tenderness to pressure on the left leg, and the 
circumference of the left calf was larger than the right 
calf, with the left calf measuring 46.7 cm, and the right 43 
cm, at their largest diameter.  The diagnosis was varicose 
veins of the left lower extremity.  

During the veteran's personal hearing, dated November 19, 
1998, he testified that he has pain and constant swelling in 
his left leg.  The veteran also indicated that his leg 
constantly swells, that he cannot reduce the swelling to the 
point where he could put on the support hose, even though he 
has been given the largest size of hose.  He also indicates 
that he has some ulceration, and that he has, in essence, a 
skin condition that is manifested by dryness, heat and 
flaking of the skin.  He also indicated that although 
elevation improves his condition to some degree, that the 
relief is only temporary, lasting from 20 minutes to one 
hour.  In addition, he must take sleeping pills in order to 
sleep because of the pain, and is not able to lift anything 
heavy due to his leg condition.  The veteran also indicated 
that he could stand for only five to ten minutes and walk 
approximately one quarter of a mile before his varicose vein 
disorder required him to sit down.  In addition to the skin 
symptoms above, the veteran also indicated that he has hair 
loss on his left leg.  

The evidence does not show a severe disorder, involving the 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging over two centimeters in 
diameter, with marked distortion and sacculation; thus a 40 
percent rating for a unilateral disorder, as contemplated by 
the regulations in effect prior to January 1998, is not 
appropriate.  In addition, there is no evidence to show a 
pronounced disorder, with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, so that a 50 percent 
evaluation would be appropriate under the criteria for a 
unilateral disorder.  

However, as indicated above, where the regulations change 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant should 
be applied unless provided otherwise by statute.

The evidence does show varicose veins from just above the 
left knee, posterolateral placed to the mid tibial area, with 
1-2+ pitting edema in the left lower extremity, moderate 
tenderness to pressure on the left leg, with the 
circumference of the left calf being larger, measuring 46.7 
cm; than the right, at 43 cm, at their largest diameter.  In 
addition, the veteran testified that he has pain and constant 
swelling in his left leg, that he cannot reduce the swelling 
to the point where he could put on the support hose, even 
though he has been given the largest size of hose.  He also 
indicated that he has some ulceration, and a skin condition 
that is manifested by dryness, heat and flaking of the skin.  

The Board specifically finds this testimony credible, and 
that the veteran's disorder more closely approximates a 40 
percent evaluation under the regulations in effect subsequent 
to January 12, 1998.  That is, the evidence shows persistent 
edema and stasis pigmentation or eczema, with intermittent 
ulceration.  In making this determination, the Board notes 
that the December 1997 hospital report shows that the veteran 
had "1+ pretibial edema", and that the examiner further 
commented: "We wanted to get the edema in the legs decreased 
enough to ... the point that he can wear support hose to 
prevent the return of the edema."  This clinical evidence 
specifically supports the veteran's testimony recounted at 
his personal hearing.  Subsequently, the veteran was also 
assessed with "2+ pitting edema to the thighs but no 
cords." 

However, the Board also finds that a 60 percent rating is not 
warranted under the criteria in effect subsequent to January 
12, 1998.  That is, there is no evidence to show persistent 
ulceration.  Similarly, a 100 percent rating is also not 
warranted, as there is no evidence of massive board like 
edema with constant pain at rest.  

Thus, although a 40 percent rating would not be appropriate 
under the regulations in effect prior to January 12, 1998, 
the Board finds that after application of the benefit of the 
doubt provisions, that a 40 percent rating is appropriate 
pursuant to the ratings in effect subsequent to that date.  


ORDER

Entitlement to a 40 percent rating for a left leg varicose 
vein disability is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

